UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 1-9566 NOTIFICATION OF LATE FILING CUSIP NUMBER (Check One):[ ] Form 10-K[ ] Form 20-F[ ]Form 11-K[X]Form 10-Q[ ]Form 10-D[ ]Form N-SAR[ ]Form N-CSR For Period Ended:September 30, 2009 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full Name of Registrant: FirstFed Financial Corp. Former Name if Applicable: Address of Principal Executive Office (Street and Number): 12555 W. Jefferson Boulevard City, State and Zip Code Los Angeles, California 90066 PART II RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period. FirstFed Financial Corp. (the “Company”) was unable to file its Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 (the “Form 10-Q”) by the prescribed due date without unreasonable effort and expense because the Company’s unaudited quarterly financial statements and the related review process had not been finalized.This process has required more time than in past quarters due to issues related to the Company’s current regulatory position, which was described in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008 filed with the Commission on March 31, 2009 and the Company’s Quarterly Reports on Form 10-Q for the quarter ended March 31, 2009 filed with the Commission on May 11, 2009, and the quarter ended June 30, 2009 filed with the Commission on August 17, 2009. The Company will file the Form 10-Q as soon as possible, and currently expects to file the Form 10-Q no later than November 16, 2009, which is the fifth calendar day following the prescribed due date. PART IV
